UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7258



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAWRENCE E. MURCHINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-97-313, CA-01-523-1)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence E. Murchinson, Appellant Pro Se. S. David Schiller, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence E. Murchinson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).   We

have reviewed the record and conclude for the reasons stated by the

district court that Murchinson has not made a substantial showing

of the denial of a constitutional right.     See United States v.

Murchinson, Nos. CR-97-313; CA-01-523-1 (E.D. Va. Aug. 6, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2